Central Vermont Medical Center, Inc. v. Rich et al., No. 461-8-14 Wncv (Teachout, J., Sept. 8, 2015).
[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]


                                                       STATE OF VERMONT

SUPERIOR COURT                                                                                          CIVIL DIVISION
Washington Unit                                                                                         Docket No. 461-8-14 Wncv

Central Vermont Medical Center, Inc.
d/b/a Woodridge Rehabilitation and
Nursing f/k/a Woodridge Nursing Home
       Plaintiff

           v.

Frederick Rich and Rosalind Rich
      Defendants

                                                              Attorneys’ Fees

        Plaintiff prevailed on its claim that Defendant Mr. Rich was required to pay monthly
expenses at the private pay rate while his Medicaid appeals and applications were pending. Its
other primary claim, that Mrs. Rich was liable for the costs of Mr. Rich’s care, was not
successful. The contract that formed the basis for its claims included a provision entitling it to
attorneys’ fees, and it seeks a ruling on its claim for attorneys’ fees. Detailed billing records
were submitted and the parties submitted legal memoranda. Plaintiff also submitted an affidavit
from an attorney in support of its claim for fees in the amount of $26,155 plus costs of $950.68.

        The lodestar analysis calls first for determination of an amount determined by reasonable
hourly billing rates multiplied by a reasonable number of hours. The court finds that the billing
rates are reasonable as supported by the affidavit of an independent attorney. The court finds
that the billing number of hours exceeds a reasonable number for a few reasons. First, time was
spent on seeking an ex parte writ of attachment at the beginning of the suit. Grounds advanced
for attachment on an ex parte basis were vague allegations and the request was predictably
denied. In addition, research of land records revealed that the ability to attach land in which Mrs.
Rich had an interest was questionable. Second, the Plaintiff’s motion for summary judgment
was not submitted in accordance with V.R.C.P. 56 and was inadequate as a basis for a legal
ruling. The court permitted it to be redone, but it is not reasonable for Defendant to be
responsible for this extra work. Reduction of the number of hours attributable to unnecessary
work reduces the fees to approximately $20,000.

       This figure is then subject to adjustment, if appropriate, for other reasons such as the
novelty of the legal issue, the experience of the attorney, and the results obtained in the litigation.

        In this case Plaintiff pursued two claims vigorously, one against Mr. Rich and the other
against Mrs. Rich. Plaintiff’s own Agreement, which formed the basis of the claim, made clear
that Mrs. Rich did not have an independent contractual obligation to Plaintiff and furthermore
was not a guarantor of her husband’s liability. To support a claim against her, Plaintiff’s burden
was to show that she misappropriated Mr. Rich’s funds to make them unavailable to pay his
liability to Plaintiff. No evidence of such misappropriation was ever produced. Furthermore,
because all of the work done in pursuit of obtaining attachments against two pieces of real
property only made sense if Mrs. Rich’s liability could be proved, and it was not, all of that work
was unavailing and unnecessary. The attempt to impose liability on Mrs. Rich as distinct from
Mr. Rich was a very substantial part of this case, at least half, and yet there was not a strong
factual or legal basis for either the claim or attempted attachments related to it.

         Based on this analysis, the court finds $10,000 to represent reasonable legal fees in the
case. While this amount may seem high for a collection action, the case did involve
determination of an unsettled question of law: whether Mr. Rich was obliged to make private pay
rate payments while he had Medicaid proceedings pending. Defendants’ position--that nothing
at all need be paid for an extended period of time while Plaintiff was obliged to continue to
provide services-- reasonably called for collection action on Plaintiff’s part, and the necessity of
briefing the legal issue.



                                             ORDER

       For the foregoing reasons, Woodridge’s claim for attorneys’ fees is granted in the amount
of $10,000.00. Costs requested are approved except for the request for postage.

       Plaintiff’s attorney shall prepare a form of judgment.

       Dated at Montpelier, Vermont this ____ day of September 2015.


                                                     _____________________________
                                                     Mary Miles Teachout
                                                     Superior Judge




                                                 2